Citation Nr: 1452566	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946.  He died in January 1979.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Regional Office (RO) in Manila, the Republic of the Philippines.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

It appears that the RO has raised the threshold question of whether the appellant is an eligible spouse for purposes of receipt of death benefits, because the record does not contain a certified copy of the marriage certificate.  See July 2012 VA duty to assist letter.  In order to provide the appellant with a speedy resolution of the claim on appeal, the Board will not address the threshold question of whether the appellant is an eligible spouse for purposes of receipt of death benefits, and will proceed to decide the appeal on the merits without making a finding with respect to this question.  In doing so, for purposes of this decision only, and without any res judicata or binding effect on VA, the Board will assume, arguendo, that the appellant is the Veteran's surviving spouse.  This is not prejudicial to the appellant because the RO previously adjudicated the claim for service connection for the cause of death on the merits in the March 2011 rating decision and the May 2012 Statement of the Case.  Additionally, any finding with respect to the appellant's threshold eligibility question would not merits disposition of the case.   


FINDINGS OF FACT

1. The Veteran died in January 1979.  The death certificate lists the immediate cause of death as cardiorespiratory arrest due to acute coronary insufficiency.

2. At the time of his death, the Veteran was not service connected for any disability.

3. There had been no cardiorespiratory injury, disease, or event in service and for many years thereafter.

4. There Veteran's cause of death, cardiorespiratory arrest due acute coronary insufficiency, is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The Board finds that the VCAA notice requirements have been satisfied.  A September 2010 notice letter informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The September 2010 notice letter also provided the appellant with section 5103(a) DIC notice.  There is no question regarding a rating in a DIC case and, because this decision is denying service connection for the cause of death, any question regarding an effective date to be assigned is moot.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  The record contains the Veteran's service treatment records, service personnel records, and the appellant's statements in support of the claim or issue on appeal.  In December 2010, VA requested from Nazareth General Hospital the terminal hospital records.  In February 2011, VA received a response from the hospital indicating that the Veteran's records, if any, would have been destroyed by earthquake.  A January 2011 statement by the appellant indicates that she received a similar response from the hospital. 

A VA opinion was not obtained in conjunction with the appellant's claim, and the Board finds that an opinion is not "necessary to substantiate the claimant's claim for a benefit."  The Federal Circuit held in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), that 
38 U.S.C.A. § 5103A(a) does not require VA to assist a claimant in obtaining a medical opinion in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, as discussed below, the weight of the lay and medical evidence of record shows that there was no in-service cardiorespiratory injury, disease, or event; therefore, the Board finds that a medical opinion is not necessary to substantiate the DIC claim, and is satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. 5103A(a)(2).

Service Connection for the Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In this case, the Board finds that the weight of the competent evidence demonstrates no link between the terminal assessment of cardiorespiratory arrest due to acute coronary insufficiency and the Veteran's active service.  The Veteran separated from service in February 1946.  He died in January 1979.  The death certificate lists the immediate cause of death as cardiorespiratory arrest due to acute coronary insufficiency.  At the time of his death, the Veteran was not service connected for cardiorespiratory disease or any other disability.

The Board finds that the weight of the lay and medical evidence of record demonstrates the Veteran sustained no cardiorespiratory injury, disease, or event in service.  The appellant has not alleged, and the evidence does not show, a cardiorespiratory injury, disease, or event in service.  Service treatment records (STRs) show no complaints, symptoms, findings, diagnoses, or treatment for cardiorespiratory disease or any related symptomatology.  The February 1946 service separation examination report shows a normal examination of the cardiovascular system and the lungs.  The February 1946 examination report also noted negative chest X-ray findings upon service discharge.  In this regard, the Board has not relied on the absence of evidence, including an absence of notation of cardiorespiratory problems in the STRs, but has relied on the affirmative evidence of record, which includes the February 1946 service separation examination report that shows a normal evaluation of the cardiovascular system and the lungs.  

The only evidence of cardiorespiratory disease of record is the death certificate notation that the cause of death was cardiorespiratory arrest due to acute coronary insufficiency.  Such absence of complaints, symptoms, findings, diagnosis, or treatment during service, at separation from service, or for many years thereafter, is highly probative evidence that the Veteran did not experience cardiorespiratory disease or symptomatology at any time during service or for many years thereafter.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board finds that the record contains no competent evidence to relate the Veteran's terminal disorder to service.  In fact, in all of her statements, the appellant has not indicated, and the record does not show, how the Veteran's cause of death might be related to the Veteran's active service.  Moreover, as reflected above, the Board attempted to obtain the Veteran's terminal records from Nazareth General Hospital; however, February 2011 correspondence from the hospital indicated that the Veteran's records, if any, would have been destroyed by earthquake.  While it is the Board's obligation to evaluate and discuss all the evidence that may be favorable to the Veteran, the Board still must rely on the affirmative evidence that is of record.  

As the disorder which caused or contributed to the Veteran's death was not shown in service, and the record contains no suggestion of a causal link between his death and active service, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.310, 3.312.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


